NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                          FILED
                              FOR THE NINTH CIRCUIT                            JAN 23 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

FRANCISCA AGUILAR ROCHA,                          No. 08-73813

                Petitioner,                       Agency No. A078-638-837

   v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

                Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted January 18, 2013**
                                San Francisco, California

Before: WALLACE, FARRIS, and BYBEE, Circuit Judges.

        Rocha petitions for review of the Board of Immigration Appeals’s denial of

her motion to reopen. We have jurisdiction under 8 U.S.C. § 1252(b) and we deny

the petition.



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The Board did not abuse its discretion because it gave a reasoned basis for

its decision by stating correctly that Rocha had submitted no evidence showing that

she had a well-founded fear of persecution or that she faces a clear probability of

torture. See Konstantinova v. I.N.S., 195 F.3d 528, 529 (9th Cir. 1999).

      PETITION DENIED.




                                          2